Title: To George Washington from Benjamin Franklin, 20 September 1785
From: Franklin, Benjamin
To: Washington, George



Dear Sir
Philad[elphi]a Sept. 20. 1785.

I am just arrived from a Country, where the Reputation of General Washington runs very high, and where every body wishes to see him in Person, but being told that it is not likely he will ever favour them with a Visit, they hope at least for a Sight of his perfect Resemblance by means of their Principal Statuary Mr Houdon, whom Mr Jefferson and my self agreed with to come over for the purpose of taking a Bust, in order to make the intended Statue for the State of Virginia. He is here, but the Materials and Instruments he sent down the Seine from Paris, not being arrived at Havre when we sail’d, he was obliged to leave them, and is now busied in supplying himself here. As soon as that is done, he proposes to wait on you in Virginia, as he understands there is no Prospect of your coming hither, which would indeed make me very happy, as it would give me the Opportunity of congratulating with you personally on the final Success of your long & painful Labours in the Service of our Country, which have laid us all under eternal Obligations. With the greatest and most sincere Esteem & Respect, I am, Dear Sir, Your most obedient & most humble Servant

B. Franklin

